Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced this CFLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of drug possession, smuggling and engaging in a third-party telephone call. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto expunged from petitioner’s institutional record, and the $5 mandatory surcharge refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled and, as such, this proceeding is dismissed as moot (see Matter of Lopez v Fischer, 102 AD3d 1025, 1025 [2013]; Matter of Harding v Fischer, 102 AD3d 1022, 1023 [2013]).
Peters, P.J., Lahtinen, Spain and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.